209 P.3d 851 (2009)
229 Or. App. 94
STATE of Oregon, Plaintiff-Respondent,
v.
Albert Lewis HAMILTON, aka Albert Lewis Goldsby, Defendant-Appellant.
001239970; A135407.
Court of Appeals of Oregon.
Argued and Submitted on December 30, 2008.
Decided June 10, 2009.
Robin A. Jones, Senior Deputy Public Defender, argued the cause for appellant. With her on the brief was Peter Gartlan, Chief Defender, Legal Services Division, Office of Public Defense Services.
Albert L. Hamilton filed appellant's supplemental brief pro se.
Janet A. Klapstein, Senior Assistant Attorney General, argued the cause for respondent. With her on the brief were Hardy Myers, Attorney General, and Mary H. Williams, Solicitor General.
Before SERCOMBE, Presiding Judge, and BREWER, Chief Judge, and DEITS, Senior Judge.
PER CURIAM.
Defendant assigns error to the failure to merge his robbery convictions under ORS 161.067(2). We determined in State v. Williams, 229 Or.App. 79, 209 P.3d 842 (2009), in similar circumstances, that, under ORS 161.067(2), robbery crimes committed against more than one victim do not merge. Defendant's pro se supplemental brief challenges the imposition of consecutive sentences without jury findings, an issue decided against him by Oregon v. Ice, ___ U.S. ___, 129 S.Ct. 711, 172 L.Ed.2d 517 (2009).
Affirmed.